NO. 07-08-0166-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                               SEPTEMBER 22, 2008
                         ______________________________

                 STATE FARM MUTUAL AUTOMOBILE INSURANCE
                   COMPANY AND MEGAN CHEN, APPELLANTS

                                            V.

                            BRENDA SMITH, APPELLEE
                       _________________________________

           FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY;

               NO. 153-218821-06; HONORABLE KEN CURRY, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Before us is the joint motion of appellants State Farm Mutual Automobile Insurance

Company and Megan Chen and appellee BrendaSmith stating that the parties have

reached a full settlement of the underlying case. The parties ask us, according to their

agreement, to vacate the judgment of the trial court and render a judgment that appellee

take nothing with trial and appellate costs taxed against the party incurring them. We will

grant the motion. Accordingly, pursuant to the agreement of the parties and without regard

to the merits, we vacate the trial court’s judgment and render judgment that appellee
Brenda Smith take nothing on her claim against appellants State Farm Mutual Automobile

Insurance Company and Megan Chen. Costs in this Court and the trial court, according

to the agreement of the parties, are taxed against the party incurring them. See Tex. R.

App. P. 42.1(a)(2)(A).


      Having disposed of this appeal at the request of the parties, we will not entertain a

motion for rehearing and our mandate shall issue forthwith.




                                         James T. Campbell
                                             Justice




                                            2